DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites, “extract predetermined features” prior to “design the predetermined features” and it is unclear how the predetermined features as claimed, are extracted prior to being designed. Page 3, line 21 states, “the predetermined features can be designed manually and/or learned from the image data using a machine-learning method” so it appears the 
Clarification is required.

Allowable Subject Matter
Claims 1-7, 9-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record teach methods of methods of analyzing x-ray image data in order to accurately estimate the level of inflammation within the system being examined. Further, the closest prior arts of record teach performing this analysis by extracting predetermine features using pattern recognition, and using those predetermined features to calculate an inflammation estimation. However, none of them alone or in any combination teaches performing the inflammation estimation by using both extracted predetermined features, and designed predetermined features which in turn are both combined into a single vector, and input into the inflammation estimation function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the claims for clarity
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668